ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that EDWARD J. GAFFNEY of NEWTON, who was admitted to the bar of this State in 1989, be publicly reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 3.2 (failure to expedite litigation) and RPC 8.1(b) (failure to cooperate with District Ethics Committee);
And the Disciplinary Review Board further recommending that respondent be examined by a psychiatrist and that he practice ■ under the supervision of a proctor;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and EDWARD J. GAFF-NEY is hereby publicly reprimanded; and it is further
ORDERED that respondent be examined forthwith by a psychiatrist approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent practice law under the supervision of a proctor approved by the Office of Attorney Ethics until further Order of the Court; and it is further
*66ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.